Exhibit 99.1 HOVNANIAN ENTERPRISES, INC. News Release Contact: J. Larry Sorsby Jeffrey T. O’Keefe Executive Vice President & CFO Vice President, Investor Relations 732-747-7800 732-747-7800 HOVNANIAN ENTERPRISES REPORTS fiscal 2014 Second Quarter Results RED BANK, NJ, June 4, 2014 – Hovnanian Enterprises, Inc. (NYSE: HOV), a leading national homebuilder, reported results for its fiscal second quarter and six months ended April 30, 2014. RESULTS FORthe ThrEE and Six MONTH PERIODs ENDED April 30, 2014: ● Total revenues were $449.9 million for the second quarter ended April 30, 2014, an increase of 6.4% compared with $423.0 million in the fiscal 2013 second quarter. For the six months ended April 30, 2014, total revenues increased 4.2% to $814.0 million compared with $781.2 million in the first half of the prior year. ● Homebuilding gross margin percentage, before interest expense and land charges included in cost of sales, increased 130 basis points to 20.2% in the second quarter of fiscal 2014 compared with 18.9% in the fiscal 2013 second quarter. For the first six months of fiscal 2014, homebuilding gross margin percentage, before interest expense and land charges included in cost of sales, was 19.5% compared with 18.0% in the first six months of the prior year. ● Pre-tax loss, excluding land-related charges and loss on extinguishment of debt, for the second quarter ended April 30, 2014 was $5.6 million compared with pre-tax income of $0.9 million in last year’s second quarter. During the first six months of fiscal 2014, the pre-tax loss, excluding land-related charges and loss on extinguishment of debt, was $28.8 million compared with a pre-tax loss of $19.2 million in the same period of the prior year. ● Net loss was $7.9 million, or $0.05 per common share, for the three months ended April 30, 2014, compared with net income of $1.3 million, or $0.01 per common share, which included $2.6 million of federal and state tax benefits, during the same quarter a year ago. During the first six months of fiscal 2014, the net loss was $32.4 million, or $0.22 per common share, compared with a net loss of $10.0 million, or $0.07 per common share, which included $12.1 million of federal and state tax benefits, in last year’s first six months. ● Deliveries, including unconsolidated joint ventures, were 1,331 homes in the fiscal 2014 second quarter, a 6.5% decrease compared with 1,424 homes in the prior year’s second quarter. For the six months ended April 30, 2014, deliveries, including unconsolidated joint ventures, were 2,469 homes compared with 2,612 homes in the first six months of fiscal 2013, a decrease of 5.5%. ● The dollar value of consolidated net contracts increased 15.5% to $669.3 million for the second quarter of fiscal 2014 compared with $579.6 million for the same quarter a year ago. The dollar value of net contracts, including unconsolidated joint ventures, for the three months ended April 30, 2014 increased 1.0% to $703.0 million compared with $696.1 million in the second quarter of the prior year. 1 ● For the second quarter of fiscal 2014, the number of consolidated net contracts increased 6.7% to 1,809 homes compared with 1,695 homes in the second quarter of fiscal 2013. The number of net contracts, including unconsolidated joint ventures, decreased 2.2% to 1,907 homes in the second quarter of fiscal 2014 second quarter from 1,950 homes in the fiscal 2013 second quarter. ● During the first half of fiscal 2014, the dollar value of consolidated net contracts increased 10.3% to $1,077.3 million compared with $976.5 million in the same period a year ago. The dollar value of net contracts, including unconsolidated joint ventures, for the first six months of fiscal 2014 was $1,158.8 million compared with $1,159.3 million in the first six months of the prior year. ● In the first six months of fiscal 2014, the number of consolidated net contracts increased 0.4% to 2,901 homes from 2,890 homes in the first half of fiscal 2013. The number of net contracts, including unconsolidated joint ventures, decreased 5.6% to 3,109 homes for the six months ended April 30, 2014 from 3,294 homes in last year’s first six months. ● As of April 30, 2014, the dollar value of consolidated contract backlog increased 21.0% to $1,046.3 million compared with $865.0 million at April 30, 2013. The dollar value of contract backlog, as of April 30, 2014, including unconsolidated joint ventures, was $1,135.7 million, which was an increase of 10.9%, compared with $1,024.6 million as of April 30, 2013. ● As of April 30, 2014, the number of homes in consolidated contract backlog increased 13.6% to 2,797 homes compared with 2,462 homes as of the end of the second quarter of fiscal 2013. Contract backlog, as of April 30, 2014, including unconsolidated joint ventures, increased of 7.3% to 3,032 homes compared with 2,827 homes as of April 30, 2013. ● Total interest expense as a percentage of total revenues was 8.0% during both the second quarter of fiscal 2014 and the second quarter of fiscal 2013. For the six months ended April 30, 2014, total interest expense as a percentage of total revenues declined 30 basis points to 8.4% compared with 8.7% during the first six months a year ago. ● Total SG&A was $62.4 million, or 13.9% of total revenues, during the fiscal 2014 second quarter compared to $51.5 million, or 12.2% of total revenues, in last year’s second quarter. Total SG&A was $122.8 million, or 15.1% of total revenues, in the first six months of fiscal 2014 compared to $100.8 million, or 12.9% of total revenues, in the prior year’s first six months. ● Adjusted EBITDA decreased to $32.2 million for fiscal 2014 second quarter compared to $37.1 million during the second quarter of fiscal 2013. Adjusted EBITDA decreased to $43.7 million for the six months ended April 30, 2014 compared to $53.6 million in the first six months of fiscal 2013. ● The contract cancellation rate, including unconsolidated joint ventures, for the three months ended April 30, 2014 was 17%, compared with 16% in the second quarter of the prior year. ● The valuation allowance was $936.3 million as of April 30, 2014. The valuation allowance is a non-cash reserve against the tax assets for GAAP purposes. For tax purposes, the tax deductions associated with the tax assets may be carried forward for 20 years from the date the deductions were incurred. 2 LIQUIDITY AND INVENTORY AS OF APRIL 30, 2014: ● During the second quarter of fiscal 2014, $105.3 million was spent on land and land development. For the six months ended April 30, 2014, the dollar amount spent on land and land development was $287.0 million. ● Homebuilding cash was $243.3 million as of April 30, 2014, including $5.2 million of restricted cash required to collateralize letters of credit, compared to $263.4 million at April 30, 2013. In addition to homebuilding cash, there was $55.0 million of availability under the revolving credit facility as of April 30, 2014, bringing total liquidity to $298.3 million. Total liquidity increased 13.2% from $263.4 million at April 30, 2013. ● As of April 30, 2014, the land position, including unconsolidated joint ventures, was 37,787 lots, consisting of 17,714 lots under option and 20,073 owned lots, an increase of 7,744 lots compared with a total of 30,043 lots as of April 30, 2013. ● During the second quarter of fiscal 2014, approximately 5,600 lots were put under option or acquired in 56 communities. COMMENTS FROM MANAGEMENT: “We launched our national sales campaign, Big Deal Days, in March and were encouraged by the 728 net contracts signed during the month of March 2014, the highest level of monthly net contracts since April 2008. In addition, the 3.6 net contracts per active selling community in March was the highest level of monthly net contracts per community since September 2007,” stated Ara K. Hovnanian, Chairman of the Board, President and Chief Executive Officer. “However, our sales pace during April and May was choppy and the total monthly sales pace per active selling community in both months fell short of last year’s levels.” “We were pleased with the revenue growth, as well as improvements in our gross margin, that we reported for the second quarter of fiscal 2014,” stated J. Larry Sorsby, Chief Financial Officer and Executive Vice President. “In order to drive future revenue growth, we have invested in growing our community count. The related general and administrative costs to support these new community openings are hitting our SG&A costs today even though those communities are not yet delivering homes. As a result, our ratio of SG&A to total revenues is higher than normal. As we generate revenues from our increased community count, we will be able to leverage our total SG&A expenses and over time should return to a normalized SG&A ratio of approximately 10%,” stated Mr. Sorsby. “Net contracts from our consolidated communities increased 7% for the second quarter. Given the increases in our consolidated net contracts, community count and backlog, we currently anticipate continued growth in revenues resulting in profitability during the second half of fiscal 2014. We expect to be profitable for all of fiscal 2014, but our profitability is expected to be more back-end weighted than it was in fiscal 2013. Ultimately, positive demographics will be the primary driver of the housing industry. Based on the current low level of national housing starts, we still firmly believe that we are in the early stages of a housing recovery,” concluded Mr. Hovnanian. 3 Webcast Information: Hovnanian Enterprises will webcast its fiscal 2014 second quarter financial results conference call at 11:00 a.m. E.T. on Wednesday, June 4, 2014. The webcast can be accessed live through the “Investor Relations” section of Hovnanian Enterprises’ Website at http://www.khov.com . For those who are not available to listen to the live webcast, an archive of the broadcast will be available under the “Audio Archives” section of the Investor Relations page on the Hovnanian Website at http://www.khov.com . The archive will be available for 12 months. About Hovnanian Enterprises® , Inc.: Hovnanian Enterprises, Inc., founded in 1959 by Kevork S. Hovnanian, is headquartered in Red Bank, New Jersey. The Company is one of the nation’s largest homebuilders with operations in Arizona, California, Delaware, Florida, Georgia, Illinois, Maryland, Minnesota, New Jersey, North Carolina, Ohio, Pennsylvania, South Carolina, Texas, Virginia, Washington, D.C. and West Virginia. The Company’s homes are marketed and sold under the trade names K. Hovnanian® Homes® , Brighton Homes® , Parkwood Builders, Town & Country Homes and Oster Homes. As the developer of K. Hovnanian’s® Four Seasons communities, the Company is also one of the nation’s largest builders of active adult homes. Additional information on Hovnanian Enterprises, Inc., including a summary investment profile and the Company’s 2013 annual report, can be accessed through the “Investor Relations” section of the Hovnanian Enterprises’ website at http://www.khov.com . To be added to Hovnanian's investor e-mail or fax lists, please send an e-mail to IR@khov.comor sign up at http://www.khov.com . NON-GAAP FINANCIAL MEASURES: Consolidated earnings before interest expense and income taxes (“EBIT”) and before depreciation and amortization (“EBITDA”) and before inventory impairment loss and land option write-offs and loss on extinguishment of debt (“Adjusted EBITDA”) are not U.S. generally accepted accounting principles (GAAP) financial measures. The most directly comparable GAAP financial measure is net (loss) income. The reconciliation of EBIT, EBITDA and Adjusted EBITDA to net (loss) income is presented in a table attached to this earnings release. (Loss) Income Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt is a non-GAAP financial measure. The most directly comparable GAAP financial measure is Loss Before Income Taxes. The reconciliation of (Loss) Income Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt to Loss Before Income Taxes is presented in a table attached to this earnings release. 4 FORWARD-LOOKING STATEMENTS All statements in this press release that are not historical facts should be considered as “forward-looking statements.” Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Although we believe that our plans, intentions and expectations reflected in, or suggested by, such forward looking statements are reasonable, we can give no assurance that such plans, intentions, or expectations will be achieved. Such risks, uncertainties and other factors include, but are not limited to, (1) changes in general and local economic, industry and business conditions and impacts of the sustained homebuilding downturn, (2) adverse weather and other environmental conditions and natural disasters, (3) changes in market conditions and seasonality of the Company’s business, (4) changes in home prices and sales activity in the markets where the Company builds homes, (5) government regulation, including regulations concerning development of land, the home building, sales and customer financing processes, tax laws, and the environment, (6) fluctuations in interest rates and the availability of mortgage financing, (7) shortages in, and price fluctuations of, raw materials and labor, (8) the availability and cost of suitable land and improved lots, (9) levels of competition, (10) availability of financing to the Company, (11) utility shortages and outages or rate fluctuations, (12) levels of indebtedness and restrictions on the Company’s operations and activities imposed by the agreements governing the Company’s outstanding indebtedness, (13) the Company's sources of liquidity, (14) changes in credit ratings, (15) availability of net operating loss carryforwards, (16) operations through joint ventures with third parties, (17) product liability litigation, warranty claims and claims made by mortgage investors, (18) successful identification and integration of acquisitions, (19) significant influence of the Company’s controlling stockholders, (20) changes in tax laws affecting the after-tax costs of owning a home, (21) geopolitical risks, terrorist acts and other acts of war, and (22) other factors described in detail in the Company’s Annual Report on Form 10-K for the fiscal year ended October 31, 2013 and subsequent filings with the Securities and Exchange Commission. Except as otherwise required by applicable securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changed circumstances or any other reason. 5 Hovnanian Enterprises, Inc. April 30, 2014 Statements of Consolidated Operations (Dollars in Thousands, Except Per Share Data) Three Months Ended Six Months Ended April 30, April 30, (Unaudited) (Unaudited) Total Revenues $449,929 $422,998 $813,977 $781,209 Costs and Expenses (a) 457,139 425,090 847,648 806,392 Loss on Extinguishment of Debt ) - ) - Income from Unconsolidated Joint Ventures 1,067 827 3,638 3,116 Loss Before Income Taxes ) Income Tax Provision (Benefit) 604 ) 1,237 ) Net (Loss) Income ) $1,318 ) ) Per Share Data: Basic: (Loss) Income Per Common Share ) $0.01 ) ) Weighted Average Number of Common Shares Outstanding (b) 145,948 144,373 Assuming Dilution: (Loss) Income Per Common Share ) $0.01 ) ) Weighted Average Number of Common Shares Outstanding (b) 147,231 144,373 (a) Includes inventory impairment loss and land option write-offs. (b) For periods with a net loss, basic shares are used in accordance with GAAP rules. Hovnanian Enterprises, Inc. April 30, 2014 Reconciliation of (Loss) Income Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt to Loss Before Income Taxes (Dollars in Thousands) Three Months Ended Six Months Ended April 30, April 30, (Unaudited) (Unaudited) Loss Before Income Taxes ) Inventory Impairment Loss and Land Option Write-Offs 522 2,191 1,186 2,856 Loss on Extinguishment of Debt 1,155 - 1,155 - (Loss) Income Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt (a) ) $926 ) ) (a) (Loss) Income Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt is a non-GAAP financial measure. The most directly comparable GAAP financial measure is Loss Before Income Taxes. 6 Hovnanian Enterprises, Inc. April 30, 2014 Gross Margin (Dollars in Thousands) Homebuilding Gross Margin Homebuilding Gross Margin Three Months Ended Six Months Ended April 30, April 30, (Unaudited) (Unaudited) Sale of Homes $438,302 $409,576 $793,483 $743,857 Cost of Sales, Excluding Interest (a) 349,867 332,134 638,392 609,692 Homebuilding Gross Margin, Excluding Interest 88,435 77,442 155,091 134,165 Homebuilding Cost of Sales Interest 12,024 11,227 21,490 21,387 Homebuilding Gross Margin, Including Interest $76,411 $66,215 $133,601 $112,778 Gross Margin Percentage, Excluding Interest % Gross Margin Percentage, Including Interest % Land and Lot Sales Gross Margin Land and Lot Sales Gross Margin Three Months Ended Six Months Ended April 30, April 30, (Unaudited) (Unaudited) Land and Lot Sales $1,499 $1,451 $1,929 $13,278 Cost of Sales, Excluding Interest (a) 566 1,009 928 12,206 Land and Lot Sales Gross Margin, Excluding Interest 933 442 1,001 1,072 Land and Lot Sales Interest 383 47 407 167 Land and Lot Sales Gross Margin, Including Interest $550 $395 $594 $905 (a) Does not include cost associated with walking away from land options or inventory impairment losses which are recorded as Inventory impairment loss and land option write-offs in the Condensed Consolidated Statements of Operations. 7 Hovnanian Enterprises, Inc. April 30, 2014 Reconciliation of Adjusted EBITDA to Net (Loss) Income (Dollars in Thousands) Three Months Ended Six Months Ended April 30, April 30, (Unaudited) (Unaudited) Net (Loss) Income ) $1,318 ) ) Income Tax Provision (Benefit) 604 ) 1,237 ) Interest Expense 35,879 33,906 68,702 68,186 EBIT (a) 28,581 32,641 37,514 46,119 Depreciation 853 1,382 1,706 2,844 Amortization of Debt Costs 1,103 907 2,158 1,811 EBITDA (b) 30,537 34,930 41,378 50,774 Inventory Impairment Loss and Land Option Write-offs 522 2,191 1,186 2,856 Loss on Extinguishment of Debt 1,155 - 1,155 - Adjusted EBITDA (c) $32,214 $37,121 $43,719 $53,630 Interest Incurred $36,782 $31,965 $71,601 $64,618 Adjusted EBITDA to Interest Incurred 0.88 1.16 0.61 0.83 (a) EBIT is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net (loss) income. EBIT represents earnings before interest expense and income taxes. (b) EBITDA is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net (loss) income. EBITDA represents earnings before interest expense, income taxes, depreciation and amortization. (c) Adjusted EBITDA is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net (loss) income. Adjusted EBITDA represents earnings before interest expense, income taxes, depreciation, amortization and inventory impairment loss and land option write-offs and loss on extinguishment of debt. Hovnanian Enterprises, Inc. April 30, 2014 Interest Incurred, Expensed and Capitalized (Dollars in Thousands) Three Months Ended Six Months Ended April 30, April 30, (Unaudited) (Unaudited) Interest Capitalized at Beginning of Period $107,089 $114,429 $105,093 $116,056 Plus Interest Incurred 36,782 31,965 71,601 64,618 Less Interest Expensed 35,879 33,906 68,702 68,186 Interest Capitalized at End of Period (a) $107,992 $112,488 $107,992 $112,488 (a) Capitalized interest amounts are shown gross before allocating any portion of impairments to capitalized interest. 8 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) April 30, October 31, 2013 (Unaudited) ASSETS Homebuilding: Cash Restricted cash and cash equivalents Inventories: Sold and unsold homes and lots under development Land and land options held for future development or sale Consolidated inventory not owned: Specific performance options Other options Total consolidated inventory not owned Total inventories Investments in and advances to unconsolidated joint ventures Receivables, deposits, and notes – net Property, plant, and equipment – net Prepaid expenses and other assets Total homebuilding Financial services: Cash Restricted cash and cash equivalents Mortgage loans held for sale at fair value Other assets Total financial services Total assets (1)Derived from the audited balance sheet as of October 31, 2013. 9 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands Except Share and Per Share Amounts) April 30, October 31, (Unaudited) LIABILITIES AND EQUITY Homebuilding: Nonrecourse mortgages Accounts payable and other liabilities Customers’ deposits Nonrecourse mortgages secured by operating properties Liabilities from inventory not owned Total homebuilding Financial services: Accounts payable and other liabilities Mortgage warehouse lines of credit Total financial services Notes payable: Senior secured notes Senior notes Senior amortizing notes Senior exchangeable notes TEU senior subordinated amortizing notes - Accrued interest Total notes payable Income taxes payable Total liabilities Equity: Hovnanian Enterprises, Inc. stockholders’ equity deficit: Preferred stock, $0.01 par value - authorized 100,000 shares; issued and outstanding 5,600 shares with a liquidation preference of $140,000 at April 30, 2014 and at October 31, 2013 Common stock, Class A, $0.01 par value – authorized 400,000,000 shares; issued 142,746,950 shares at April 30, 2014 and 136,306,223 shares at October 31, 2013 (including 11,760,763 shares at April 30, 2014 and October 31, 2013 held in Treasury) Common stock, Class B, $0.01 par value (convertible to Class A at time of sale) – authorized 60,000,000 shares; issued 15,496,689 shares at April 30, 2014 and 15,347,615 shares at October 31, 2013 (including 691,748 shares at April 30, 2014 and October 31, 2013 held in Treasury) Paid in capital – common stock Accumulated deficit ) ) Treasury stock – at cost ) ) Total Hovnanian Enterprises, Inc. stockholders’ equity deficit ) ) Noncontrolling interest in consolidated joint ventures Total equity deficit ) ) Total liabilities and equity (1) Derived from the audited balance sheet as of October 31, 2013. 10 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Data) (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Revenues: Homebuilding: Sale of homes Land sales and other revenues Total homebuilding Financial services Total revenues Expenses: Homebuilding: Cost of sales, excluding interest Cost of sales interest Inventory impairment loss and land option write-offs Total cost of sales Selling, general and administrative Total homebuilding expenses Financial services Corporate general and administrative Other interest Other operations ) ) Total expenses Loss on extinguishment of debt ) - ) - Income from unconsolidated joint ventures Loss before income taxes ) State and federal income tax provision (benefit): State ) ) Federal - ) - ) Total income taxes ) ) Net (loss) income ) ) ) Per share data: Basic: (Loss) income per common share ) ) ) Weighted-average number of common shares outstanding Assuming dilution: (Loss) income per common share ) ) ) Weighted-average number of common shares outstanding 11 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Three Months -April 30, 2014 Net Contracts Deliveries Contract Three Months Ended Three Months Ended Backlog Apr 30, Apr 30, Apr 30, % Change % Change % Change Northeast (NJ, PA) Home (14.8)% 18.6% (24.8)% Dollars (12.5)% 23.4% (18.5)% Avg. Price 2.6% 4.1% 8.3% Mid-Atlantic (DE, MD, VA, WV) Home 45.3% 7.4% 18.5% Dollars 33.4% 18.6% 20.6% Avg. Price (8.2)% 10.4% 1.8% Midwest (IL, MN, OH) Home (7.3)% 5.0% 25.7% Dollars 7.1% 23.5% 37.5% Avg. Price 15.6% 17.6% 9.4% Southeast (FL, GA, NC, SC) Home (0.5)% 21.5% 4.4% Dollars 15.5% 36.8% 25.3% Avg. Price 16.1% 12.6% 20.0% Southwest (AZ, TX) Home 7.7% (3.5)% 24.5% Dollars 14.6% 2.0% 28.6% Avg. Price 6.4% 5.7% 3.3% West (CA) Home 14.9% 74 (47.9)% (0.6)% Dollars 42.7% (33.6)% 34.9% Avg. Price 24.3% 27.4% 35.8% Consolidated Total Home 6.7% (1.6)% 13.6% Dollars 15.5% 7.0% 21.0% Avg. Price 8.2% 8.7% 6.5% Unconsolidated Joint Ventures Home 98 (61.6)% 96 (43.2)% (35.6)% Dollars (71.0)% (54.9)% (43.9)% Avg. Price (24.6)% (20.6)% (12.9)% Grand Total Home (2.2)% (6.5)% 7.3% Dollars 1.0% (2.5)% 10.9% Avg. Price 3.3% 4.3% 3.4% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. (2) Segment data excludes unconsolidated joint ventures. 12 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Six Months - April 30, 2014 Net Contracts Deliveries Contract Six Months Ended Six Months Ended Backlog Apr 30, Apr 30, Apr 30, % Change % Change % Change Northeast (NJ, PA) Home (10.8)% 1.3% (24.8)% Dollars (3.1)% 10.6% (18.5)% Avg. Price 8.5% 9.2% 8.3% Mid-Atlantic (DE, MD, VA, WV) Home 23.2% 7.1% 18.5% Dollars 19.4% 16.9% 20.6% Avg. Price (3.1)% 9.1% 1.8% Midwest (IL, MN, OH) Home (0.8)% 13.1% 25.7% Dollars 12.6% 29.1% 37.5% Avg. Price 13.5% 14.1% 9.4% Southeast (FL, GA, NC, SC) Home (3.0)% 20.9% 4.4% Dollars 10.6% 36.8% 25.3% Avg. Price 13.9% 13.2% 20.0% Southwest (AZ, TX) Home 0.3% (2.6)% 24.5% Dollars 8.4% 3.8% 28.6% Avg. Price 8.1% 6.6% 3.3% West (CA) Home (11.2)% (48.5)% (0.6)% Dollars 18.1% (33.5)% 34.9% Avg. Price 32.9% 29.2% 35.8% Consolidated Total Home 0.4% (2.0)% 13.6% Dollars 10.3% 6.7% 21.0% Avg. Price 9.9% 8.8% 6.5% Unconsolidated Joint Ventures Home (48.5)% (32.9)% (35.6)% Dollars (55.4)% (41.4)% (43.9)% Avg. Price (13.4)% (12.7)% (12.9)% Grand Total Home (5.6)% (5.5)% 7.3% Dollars (0.0)% (0.6)% 10.9% Avg. Price 5.9% 5.1% 3.4% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. (2) Segment data excludes unconsolidated joint ventures. 13 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Three Months - April 30, 2014 Net Contracts Deliveries Contract Three Months Ended Three Months Ended Backlog Apr 30, Apr 30, Apr 30, % Change % Change % Change Northeast (includes unconsolidated joint ventures) Home (26.1)% 9.7% (28.3)% (NJ, PA) Dollars (36.5)% (0.5)% (31.4)% Avg. Price $453,868 $528,527 (14.1)% (9.3)% (4.4)% Mid-Atlantic (includes unconsolidated joint ventures) Home 3.4% (17.8)% 1.7% (DE, MD, VA, WV) Dollars (1.7)% (11.1)% 5.3% Avg. Price (5.0)% 8.2% 3.5% Midwest (includes unconsolidated joint ventures) Home (14.2)% (3.7)% 14.4% (IL, MN, OH) Dollars (4.1)% 10.0% 21.9% Avg. Price 11.9% 14.3% 6.5% Southeast (includes unconsolidated joint ventures) Home (7.4)% 24.5% 5.9% (FL, GA, NC, SC) Dollars 8.9% 38.0% 22.7% Avg. Price 17.6% 10.8% 15.9% Southwest (includes unconsolidated joint ventures) Home 7.7% (3.5)% 24.5% (AZ, TX) Dollars 14.6% 2.0% 28.6% Avg. Price 6.4% 5.7% 3.3% West (includes unconsolidated joint ventures) Home 3.0% 74 (51.6)% (7.7)% (CA) Dollars 24.6% (39.3)% 23.7% Avg. Price 21.0% 25.4% 34.0% Grand Total Home (2.2)% (6.5)% 7.3% Dollars 1.0% (2.5)% 10.9% Avg. Price 3.3% 4.3% 3.4% Consolidated Total Home 6.7% (1.6)% 13.6% Dollars 15.5% 7.0% 21.0% Avg. Price 8.2% 8.7% 6.5% Unconsolidated Joint Ventures Home 98 (61.6)% 96 (43.2)% (35.6)% Dollars (71.0)% (54.9)% (43.9)% Avg. Price (24.6)% (20.6)% (12.9)% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. 14 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (UNAUDITED) Communities Under Development Six Months - April 30, 2014 Net Contracts Deliveries Contract Six Months Ended Six Months Ended Backlog Apr 30, Apr 30, Apr 30, % Change % Change % Change Northeast (includes unconsolidated joint ventures) Home (15.5)% (4.3)% (28.3)% (NJ, PA) Dollars (20.6)% (7.5)% (31.4)% Avg. Price (6.0)% (3.3)% (4.4)% Mid-Atlantic (includes unconsolidated joint ventures) Home (2.2)% (11.3)% 1.7% (DE, MD, VA, WV) Dollars (3.4)% (4.7)% 5.3% Avg. Price (1.2)% 7.4% 3.5% Midwest (includes unconsolidated joint ventures) Home (10.6)% 4.5% 14.4% (IL, MN, OH) Dollars (1.1)% 15.7% 21.9% Avg. Price 10.6% 10.7% 6.5% Southeast (includes unconsolidated joint ventures) Home (6.7)% 22.2% 5.9% (FL, GA, NC, SC) Dollars 5.8% 35.9% 22.7% Avg. Price 13.4% 11.2% 15.9% Southwest (includes unconsolidated joint ventures) Home 0.3% (2.6)% 24.5% (AZ, TX) Dollars 8.4% 3.8% 28.6% Avg. Price 8.1% 6.6% 3.3% West (includes unconsolidated joint ventures) Home (19.1)% (48.6)% (7.7)% (CA) Dollars 5.5% (33.8)% 23.7% Avg. Price 30.3% 28.8% 34.0% Grand Total Home (5.6)% (5.5)% 7.3% Dollars (0.0)% (0.6)% 10.9% Avg. Price 5.9% 5.1% 3.4% Consolidated Total Home 0.4% (2.0)% 13.6% Dollars 10.3% 6.7% 21.0% Avg. Price 9.9% 8.8% 6.5% Unconsolidated Joint Ventures Home (48.5)% (32.9)% (35.6)% Dollars (55.4)% (41.4)% (43.9)% Avg. Price (13.4)% (12.7)% (12.9)% DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. 15
